Citation Nr: 9914163	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1955 to November 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).



REMAND

In July 1998, the veteran was afforded a podiatry examination 
by Douglas Guthrie, D.P.M.  The examiner recommended that the 
veteran undergo a rheumatologic work up, and expressed the 
opinion that the veteran had a collagen disease that required 
long-term treatment and management.  It does not appear that 
the veteran was afforded a rheumatology evaluation, or that 
collagen disease has been rated.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that as part 
of its duty to assist veteran's with the development of their 
pension claims, VA must afford veteran's current examinations 
after obtaining all relevant evidence, and must then evaluate 
each of the veteran's disabilities in accordance with the 
VA's SCHEDULE FOR RATING DISABILITIES, Roberts v. Derwinski, 
2 Vet. App. 387 (1992).  The Court has also held that VA is 
obligated to afford veteran's specialized examinations 
recommended by examiners.  Hyder v. Derwinski, 1 Vet. App. 
221, 224 (1991); Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991).

At a hearing before the undersigned in February 1999, the 
veteran testified that he had last received treatment for his 
right foot disability from Doctor Guthrie, in November 1998.  
Records of this treatment are not part of the claims folder.

The veteran has testified that his right ankle disability is 
worst later in the day.  The Court has imposed a duty on VA 
to perform examinations for pertinent disability during 
periods of flare up.  Ardison v. Brown, 6 Vet. App. 405 
(1994).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received since March 
1995.  The RO should take all necessary 
steps to obtain records of that 
treatment, including records of all 
treatment provided by Dr. Guthrie, and 
associate those records with the claims 
folder.

2.  The veteran should be afforded a 
rheumatology examination, in accordance 
with Dr. Guthrie's recommendation, in 
order to determine the nature and extent 
of any pertinent disability.  All 
indicated diagnostic studies, and any 
recommended specialized examinations 
should be conducted.  The claims folder 
should be made available to the examiner 
prior to the examination.  The examiner 
should report whether the veteran has a 
collagen disease, and if so, express an 
opinion as to the impact of that disease 
on the veteran's ability to maintain 
gainful employment.

3.  The veteran should be afforded an 
appropriate examination to evaluate his 
right foot disability.  The examination 
should be conducted as late in the 
afternoon as is feasible.  The examiner 
should review the claims folder prior to 
completing the examination report.  The 
examiner should also express an opinion 
as to the impact that any disability 
found on the examination has on the 
veteran's ability to maintain gainful 
employment.  

4.  Following completion of the above 
development, the RO should review the 
case and prepare a rating decision that 
lists all the veteran's disabilities and 
the percentage evaluation assigned to 
each disability.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
recites the percentage rating for each 
diagnosed disability, cites the 
appropriate diagnostic codes, provides a 
discussion of their applicability to the 
veteran's disabilities, and discusses the 
application of the average person 
standard, under 38 U.S.C.A. § 1502 (West 
1991), and unemployability under 38 
C.F.R.§§ 3.321, 4.15, and 4.17 (1993), 
the two standards under which a permanent 
and total disability rating for pension 
purposes may be awarded.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



